IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Parental Rights to
                                                No. 81310-2-I
E.Z.-M.,
                                                DIVISION ONE
                        Minor child.
                                                UNPUBLISHED OPINION


STATE OF WASHINGTON,
DEPARTMENT OF CHILDREN,
YOUTH, AND FAMILIES,

                        Respondent,

              v.

CLAUDIA ZAPATA,

                        Appellant.


       APPELWICK, J. — Following a dependency of more than six years, the

juvenile court terminated the mother’s parental rights as to her 14 year old son.

Substantial evidence supports the court’s finding that there was no reason to

know that the child was an Indian child and therefore, the federal Indian Child

Welfare Act of 1978 (ICWA), 25 U.S.C. §§ 1901-1963, did not apply to the

proceeding. Substantial evidence also supports the finding that the Department

of Children, Youth, and Families provided all necessary and reasonably available

services that were capable of correcting parental deficiencies. We affirm the

order of termination.
No. 81310-2-I/2


                                       FACTS

       Claudia Mercado-Preciado1 is the mother of eleven children, including

E.Z.-M. The court terminated the parental rights of E.Z.-M.’s biological father by

a separate default order and he is not a party to this appeal.

       In 2013, the mother was living with seven of her children, who ranged in

age from 12 years to 20 months.           The family came to the Department’s

(Department of Children, Youth, and Families) attention due to concerns about

the mother’s failure to protect one of her children from abuse, inadequate

supervision, inconsistent school attendance, lack of appropriate medical and

dental care, unsafe and illegal transportation, and unsafe and unsanitary

conditions in the home. In June 2013, after services offered by the Department

failed to address the issues identified by the Department, the mother agreed to

place E.Z.-M. and two of his siblings in licensed care. E.Z.-M. was seven years

old at the time. By the end of November 2013, the Department had placed the

other four children in licensed care. E.Z.-M. has remained in the same licensed

care placement since that time.

       In January 2014, the court entered an order finding all seven children

dependent as to the mother based on stipulated facts. Between 2013 and 2015,

the mother participated in a psychological evaluation and completed numerous

services, including all of those required by the dispositional order. Between 2014

and 2018, the mother also gave birth to four more children, including a set of



       1   We use the surname the mother provided in her testimony at trial.


                                             2
No. 81310-2-I/3


twins. None those children were removed from the mother’s care and in 2015,

she married the father of her four youngest children.

       In February 2017, the court ordered the Department to implement a

staggered reunification plan to return E.Z.-M.’s six siblings to their mother. E.Z.-

M. was not included in the plan because he objected to reunification and

visitation with his mother was left to his discretion. Between 2016 and 2019, all

of E.Z.-M.’s siblings were returned to the mother’s home and the dependencies

with respect to those children were dismissed.

       Aware of the strained relationship between E.Z.-M. and his mother, the

Department recommended that they participate in joint therapy. The mother was

amenable to this, but E.Z.-M. was not. The Department filed a motion seeking a

court order to require their participation. Largely based on the recommendation

of E.Z.-M.’s therapist, the court denied the Department’s motion, finding that

forcing E.Z.-M. to participate in the service against his wishes was not in his best

interest.

       In April 2019, the Department filed a petition seeking to terminate the

mother’s parental rights.     E.Z.-M., represented by counsel, supported the

Department’s petition. At the time of the fact finding hearing on the Department’s

petition in February 2020, the mother was living in transitional housing with her

spouse and all of her children, except E.Z-M. The testimony at trial indicated that

although the mother believed she had a strong connection with E.Z.-M., he had a

very different perspective.




                                            3
No. 81310-2-I/4


       E.Z.-M. testified and expressed his wish to be adopted by his foster parent

and his opposition to removal from the established home where he had spent

“half [his] life.” He said that the possibility that he would be forced to reunite with

his mother made him feel “scared” and caused him anxiety.

       According to therapist who treated E.Z.-M. for approximately three years,

the primary reason that E.Z.-M. required therapy was to address the anxiety

caused by his fear of being removed from his home and his feeling of being “in

limbo.” According to the therapist, E.Z.-M.’s anxiety caused physical symptoms,

made it difficult to focus, and prevented him from fully engaging or expanding his

social connections. The therapist testified that E.Z.-M. lacked “trust or faith” in

his mother. The therapist reported that E.Z.-M. felt manipulated by his mother

and felt that she did not prioritize him or his needs. E.Z.-M. also told his therapist

that he did not believe that his mother was sincere when she expressed a desire

to repair their relationship, because when they spent time together, she did not

try to connect. The therapist testified that throughout the time she worked with

him, E.Z.-M. clearly and consistently said he did not want to return to his

mother’s care.

       The social worker assigned to the case since 2017 testified that the

mother’s parental deficiency as to E.Z.-M. was her lack of a bond with him, which

led E.Z.-M. to believe that he had no “place” in the family. The social worker also

described E.Z.-M.’s “prolonged” anxiety as directly stemming from the threat of

being returned to the care of his mother. When asked whether there would be

any value in continuing the dependency to try to rebuild the parent-child


                                              4
No. 81310-2-I/5


relationship, the social worker testified that continuing the dependency would

only cause harm to E.Z.-M. and would “not assist in the bond with his mother.”

She testified that termination of the mother’s parental rights was in E.Z.-M.’s best

interests because he needed a “sense of permanency” and because he had

made clear his wishes for his future.

       On March 3, 2020, after considering the testimony of 13 witnesses and

approximately 50 exhibits, the court entered findings of fact, conclusions of law

and an order terminating the mother’s parental rights.       Regarding the child’s

Indian status, the court found there was no reason to know that the child was an

Indian child and that ICWA did not apply. The court also found that the mother

was unfit due to her lack of a bond with E.Z.-M. The court further determined

that the Department had offered to the mother all necessary services, reasonably

available and capable of correcting the parental deficiencies within the

foreseeable future. In view of the mother’s inability to change her relationship

with E.Z.-M. during the long dependency, the court determined there was little

likelihood that the condition precluding reunification could be remedied in the

foreseeable future. Finally, due to the clarity of E.Z.-M.’s wishes and the impact

of the prolonged dependency on him, the court found that termination of the

mother’s parental rights was in E.Z.-M.’s best interests.

                                  DISCUSSION

  I.   Standard of Review

       Parents enjoy fundamental liberty interests in the continued care and

custody of their children. Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct.


                                            5
No. 81310-2-I/6


1388, 71 L. Ed. 2d 599 (1982).       Termination of the parent-child relationship

involves a two-step process. In re Welfare of A.B., 168 Wn.2d 908, 911, 232

P.3d 1104 (2010). First, the Department must prove the six termination factors

set forth in RCW 13.34.180(1) by clear, cogent, and convincing evidence. Id.

One of these factors is whether the Department has provided all the services

ordered as part of the dependency proceedings, as well as “all necessary

services, reasonably available, capable of correcting the parental deficiencies

within the foreseeable future.”2 RCW 13.34.180(1)(d). If this burden is satisfied,

the court must also find by a preponderance of the evidence that termination is in

the best interests of the child. RCW 13.34.190(1)(b); In re Dependency of T.R.,

108 Wn. App. 149, 160-61, 29 P.3d 1275 (2001).

      Where, as here, the trial court has weighed the evidence, appellate review

is limited to determining whether substantial evidence supports the court’s

findings of fact and whether those findings support the court’s conclusions of law.

In re Dependency of P.D., 58 Wn. App. 18, 25, 792 P.2d 159 (1990).

Unchallenged findings of fact are verities on appeal. In re Welfare of A.W., 182

Wn.2d 689, 711, 344 P.3d 1186 (2015). Challenged findings will be upheld “[i]f

there is substantial evidence that the lower court could reasonably have found to

be clear, cogent and convincing.” In re Welfare of Aschauer, 93 Wn.2d 689, 695,

611 P.2d 1245 (1980). Clear, cogent, and convincing evidence exists when the

ultimate fact in issue is shown to be “‘highly probable.’” In re Dependency of


      2 A condition that prevents reunification constitutes a parental deficiency.
See In re Welfare of C.S., 168 Wn.2d 51, 56 n.3, 225 P.3d 953 (2010).


                                            6
No. 81310-2-I/7


T.L.G., 126 Wn. App. 181, 197, 108 P.3d 156 (2005) (quoting In re Dependency

of H.W., 92 Wn. App. 420, 425, 961 P.2d 963, 969 P.2d 1082 (1998)). We defer

to the trier of fact on issues of conflicting testimony, credibility of the witnesses,

and the weight or persuasiveness of the evidence. See In re Termination of S.J.,

162 Wn. App. 873, 881, 256 P.3d 470 (2011). Such deference is particularly

important in proceedings affecting the parent and child relationship because of

“the trial judge’s advantage in having the witnesses before him or her.” A.W.,

182 Wn.2d at 711.

    II.   Applicability of ICWA

          The mother asserts, for the first time on appeal, that the Department erred

in finding that there was “no reason to know” that E.Z.-M. was an “Indian child.”

See 25 U.S.C. §1911.

          Congress enacted ICWA in 1978 to “‘protect the best interests of Indian

children and to promote the stability and security of Indian tribes and families.’” 3

T.L.G., 126 Wn. App. at 186-87 (quoting 25 U.S.C. § 1902). ICWA grants tribes

significant rights, including the right to intervene in state court proceedings

involving termination of parental rights of an “Indian child.” Id. at 187 (citing 25

U.S.C. § 1911(c)). An “Indian child” is either (a) a member of an Indian tribe or

(b) is eligible for membership in an Indian tribe and is the biological child of a


3 In 2011 Washington enacted its own version of ICWA, the Washington Indian
Child Welfare Act (WICWA), chapter 13.38 RCW. LAWS OF 2011, ch. 309, § 3.
We apply the provisions of ICWA and WICWA coextensively unless one provides
more protection than the other, in which case we apply the more protective act.
In re Welfare of A.L.C., 8 Wn. App. 2d 864, 872-73, 439 P.3d 694 (2019). The
focus of the mother’s argument in this appeal is the applicability of ICWA.


                                              7
No. 81310-2-I/8


member of an Indian tribe. 25 U.S.C. § 1903(4). If the Department or the court

“knows or has reason to know that an Indian child is involved,” it must send

notice to the child’s tribe or to the Bureau of Indian Affairs if the tribe’s precise

identity or location cannot be determined. 25 U.S. §1912(a); In re Dependency

of J.A.F., 168 Wn. App. 653, 665-66, 278 P.3d 673 (2012); In re Matter of D.J.S.,

12 Wn. App. 2d 1, 26, 456 P.3d 820 (2020).

       Federal regulations outline the following six circumstances that provide a

“reason to know” a child is an Indian child for purposes of ICWA:

       (1) Any participant in the proceeding, officer of the court involved in the
       proceeding, Indian Tribe, Indian organization, or agency informs the court
       that the child is an Indian child;

       (2) Any participant in the proceeding, officer of the court involved in the
       proceeding, Indian Tribe, Indian organization, or agency informs the court
       that it has discovered information indicating that the child is an Indian
       child;

       (3) The child who is the subject of the proceeding gives the court reason
       to know he or she is an Indian child;

       (4) The court is informed that the domicile or residence of the child, the
       child’s parent, or the child's Indian custodian is on a reservation or in an
       Alaska Native village;

       (5) The court is informed that the child is or has been a ward of a Tribal
       court; or

       (6) The court is informed that either parent or the child possesses an
       identification card indicating membership in an Indian Tribe.

25 C.F.R. § 23.107(c).

       The mother challenges the juvenile court’s finding because, although the

court found there was “not a reason to know that the child is an Indian child,” the




                                             8
No. 81310-2-I/9


court did not use the blank lines underneath that preprinted finding to set forth

the factual basis for its determination.

       But, the court’s factual finding that there was “no reason to know” that

E.Z.-M. was an Indian child supports its legal conclusion that ICWA did not apply

to the proceeding. And, substantial evidence in the record supports the court’s

finding that there was not a reason to know.

       During the dependency proceedings that spanned more than six years,

neither the mother nor any other participant argued or claimed that E.Z.-M. is an

“Indian child” or has any relationship to an Indian Tribe. The August 2013 shelter

care hearing order provides that “[t]he mother reports not having Native

American ancestry” and that E.Z.-M.’s father had not been questioned on the

matter.

       In the January 2014 orders of dependency for E.Z.-M. and six of his

siblings, the court found that (1) the Department had made a “good faith effort” to

determine whether the children were Indian children and (2) “[n]one of the

children have Native American heritage.” Based on these findings, the court

determined that ICWA did not apply. In a series of orders following dependency

review hearings that occurred between 2014 and 2017, the court determined,

based on prior findings and orders, that the dependent children were not Indian

children.   And, in several orders following dependency review hearings that

occurred in 2018 and 2019, the court indicated that it specifically asked “each

participant on the record whether the participant knows or has reason to know

the child is an Indian child.” No party challenged any of these prior orders.


                                            9
No. 81310-2-I/10


       In its April 2019 amended petition to terminate the mother’s parental

rights, the Department alleged that “[E.Z.-M.] is neither registered nor eligible for

enrollment.    There is no reason to believe the child is a member or eligible

member of any federally recognized tribe.” In her answer to the petition, the

mother admitted to the accuracy of these facts.

       Despite her admissions that she has no Native American heritage and that

E.Z.-M. is not an Indian child, the mother argues that the court’s finding is

unsupported because there is no evidence that the Department investigated

E.Z.-M’s father’s background. She claims that the father, who was incarcerated

at the time of the dependency order and then deported to Mexico in 2015, did not

participate in the proceedings. The mother points out that neither the father nor

his attorney was present at the dependency review hearings during which the

record indicates that the court specifically inquired about Native American

ancestry.     The mother asserts that the social worker’s testimony that the

Department had no reason to know that E.Z.-M. has Native American heritage

was not dispositive. This is so, she claims, because the social worker did not

describe the Department’s investigation or any discussions with the father.

       The mother’s argument is not persuasive. First, contrary to her claim, the

father initially participated in the proceedings, through his attorney. He contested

the dependency. And, as explained, in the order of dependency as to the father,

the court found that the Department made a good faith effort to determine the

children’s Indian status and that none of the children have Native American

heritage. Second, as a general matter, the mother cannot establish a reason to


                                            10
No. 81310-2-I/11


know by pointing to the absence of evidence. There is nothing in the federal or

state statute that requires the court to make findings about the Department’s

investigation. And, third, to the extent the mother suggests that the record is not

clear as to whether or not the father might have Native American heritage, the

order terminating the father’s parental rights states that “[t]he mother and father

have . . . provided no further information to suggest the child may have Indian

ancestry.”

       The mother fails to demonstrate that the Department had a reason to

know that E.Z-M. was an Indian child. And, in the absence of any proof or claim

that he is an Indian child, the mother’s request for “conditional reversal and

remand” to determine his Indian status is not warranted.

III.   Provision of Necessary Services

       The mother contends that the Department failed to meet its burden under

RCW 13.34.180(1)(d) by failing to offer services to help her meet E.Z.-M.’s

individual needs. She maintains that the court terminated her parental rights

because E.Z.-M. lacked confidence in her ability to meet his unique needs. At

the same time, she claims the Department provided no services to enable her to

understand and address those needs, particularly as they relate to anxiety and

attention deficit hyperactivity disorder (ADHD).4

       When a condition precludes reunification, the Department must provide

the necessary services to address that condition.        In re Parental Rights to

K.M.M., 186 Wn.2d 466, 480, 379 P.3d 75 (2016). The services offered must be

       4   According to the record, E.Z.-M. takes medication for ADHD.


                                            11
No. 81310-2-I/12


specifically tailored to the parent’s unique needs. T.R., 108 Wn. App. at 161.

Contrary to the mother’s argument, the condition that precluded reunification was

the “lack of parent child bond,” not the mother’s inadequate knowledge, parenting

skills, or inability to “manage [E.Z.-M.’s] anxiety.”

       According to the evidence, rather than suffering from anxiety in general,

E.Z.-M. had acute anxiety stemming from the uncertainty of the prolonged

dependency process and the threat of being forcibly reunited with his mother.

The court’s unchallenged findings state that E.Z.-M. “has anxiety that is directly

related to his fear of returning to his mother’s care and lack of resolution of the

dependency proceedings.” The court also found that the “only way for [E.Z.-M.’s]

anxiety to resolve is for his mother’s rights to be terminated as soon as possible.”

In other words, it was not the mother’s inability to address E.Z.-M.’s anxiety or

ADHD that eroded the parent-child bond and caused him to resist contact and

reunification. It was the potential of being forced to reunite with his mother, with

whom he felt no connection, that led to his “constant anxiety.”

       According to other unchallenged findings, the parent-child bond

deteriorated over time, partly because, although the dispositional order allowed

her six hours of weekly visitation with E.Z.-M., the mother’s visitation was initially

“inconsistent.” Sometimes, she visited weekly, but other times there were long

intervals between her visits. And, when the visits did occur, they were “chaotic”

or the mother was not focused on reconnecting with E.Z-M. Eventually, when

E.Z.-M. no longer wished participate in visits, his mother used tactics that put

pressure on E.Z.-M. that further alienated him.


                                              12
No. 81310-2-I/13


       The court found that E.Z.-M. “does not feel as though he matters to his

mother, but rather that he is just one in a very large number.”5 As an example,

the court cited a rare instance when E.Z.-M. visited his mother and siblings at his

mother’s home and his mother did not respond to his requests to return to his

foster home, despite his “obvious discomfort.” This experience reinforced E.Z.-

M.’s belief that his mother “does not regard him as an individual, and is not

interested in his needs.”

       The mother maintains that the circumstances here are analogous to those

in In re Welfare of C.S., 168 Wn.2d 51, 225 P.3d 953 (2010). In C.S., the

mother’s only identified parental deficiency was substance abuse. Id., at 53-54.

She corrected that deficiency and was sober for a year before a termination

petition was filed.   Id. at 54.    Nevertheless, because the child had been

diagnosed with behavioral disorders that made him difficult to manage, the trial

court found the mother lacked the necessary “‘patience, presence of mind, skills,

experience, time in a day, and availability’” to adequately care for him. Id. at 55.

On that basis, the court terminated her parental rights. Id.

       The child’s foster parent, who had also experienced difficulty in managing

C.S., had been provided with training on how to better manage his behavior. Id.

at 55-56. The Supreme Court reversed the termination order, holding that by



       5Although the mother assigns error to this finding, in her argument and
analysis she does not discuss any evidence supporting any particular finding of
fact. Assignments of error that are not argued in the brief are deemed to have
been abandoned. Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801,
809, 828 P.2d 549 (1992).


                                            13
No. 81310-2-I/14


failing to offer the same training to the mother, the Department failed to provide

her with all appropriate and necessary services. Id. at 56.

      The facts here are materially different from those in C.S. There is no

evidence to indicate that parental coaching or instruction related to anxiety or

ADHD would have remedied the lack of parent-child bond, which was the

condition that precluded reunification. Substantial evidence supports the court’s

finding that the Department satisfied its burden to provide necessary and

reasonably available services under RCW 13.34.180(1)(d).

      Affirmed.




WE CONCUR:




                                           14